         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                                                      Draft
                                                 )
               v.                                )           No. 1:20-cr-00162-JL
                                                 )           No. 1:20-cr-00090-SM
SETH SHACKFORD                                   )


                               AMENDED PLEA AGREEMENT

       Pursuant to Rules 11(c)(1)(A) and (C) of the Federal Rules of Criminal Procedure, the

United States of America by its attorney, John J. Farley, Acting United States Attorney for the

District of New Hampshire, and the defendant, Seth Shackford, and the defendant’s attorney,

Richard Monteith, Esquire, enter into the following Plea Agreement:

       1. The Plea and The Offense.

       The defendant agrees to plead guilty to Count One of the Indictment that charges him

with Possession with Intent to Distribute Controlled Substances (1:20-cr-162-JL), in violation of

21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(viii) & (b)(1)(C).

       In exchange for the defendant’s guilty plea, the United States agrees to the sentencing

stipulations identified in Section 6 of this agreement. The United States also agrees to move to

dismiss the Indictment docketed in case number 1:20-cr-00090-01/02-SM with respect to the

defendant when the defendant is sentenced.

       2. The Statute and Elements of the Offense.

       Title 21, United States Code, Section 841 provides, in pertinent part:

It shall be unlawful for any person knowingly or intentionally to distribute or possess with intent

to distribute controlled substances.


                                               -1 -
        Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 2 of 11




21 U.S.C. § 841 (a).

                                                                                        Draft
       The defendant understands that the offense has the following elements, each of which the

United States would be required to prove beyond a reasonable doubt at trial:


       First: that the defendant possessed a controlled substance, either actually or
       constructively;

       Second: that the defendant did so with a specific intent to distribute the controlled
       substance over which he had actual or constructive possession;

       Third: that the defendant did so knowingly and intentionally; and

       Fourth: that the controlled substances involved included 50 grams or more of a mixture or
       substance that contained a detectable amount of methamphetamine.
               [Pattern Criminal Jury Instructions for the District Courts of the First Circuit,
       District of Maine Internet Site Edition, 2017 Revisions, Instruction 4.21.841,
       http://www.med.uscourts.gov/pdf/crpjilinks.pdf.]

       3. Offense Conduct.

       The defendant stipulates and agrees that if this case proceeded to trial, the government

would introduce evidence of the following facts, which would prove the elements of the offense

beyond a reasonable doubt:


        On or about September 10, 2020, Nashua Police detectives arrested the defendant on an
outstanding federal arrest warrant during a motor vehicle stop. Prior to towing the vehicle, an
officer conducted a standard inventory search. In a small bag located on the passenger seat, he
discovered numerous unused hypodermic needles. Upon opening a black backpack found in the
rear passenger seat, he discovered a safe and terminated the inventory until he applied for and
received a search warrant. The subsequent search of the safe yielded a ledger and what
laboratory analyses later confirmed to be 80.198 grams of a mixture or substance containing
methamphetamine and 10.197 grams of fentanyl. The ledger contained references to drugs,
cash exchanges and customers, all consistent with distribution activities.


       4. Penalties, Special Assessment and Restitution.

       The defendant understands that the penalties for the offense are:

                                              -2 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 3 of 11




       A.       A minimum mandatory prison term of 60 months and a maximum prison term of
                40 years (21 U.S.C. § 841 (b)(1)(B)(viii);

       B.       A maximum fine of $5,000,000 (21 U.S.C. § 841(b)(1)(X));
                                                                                         Draft
       C.       A term of supervised release of at least 5 years] (21 U.S.C. §
                841(b)(1)(B)(viii)). The defendant understands that the defendant’s failure
                to comply with any of the conditions of supervised release may result in
                revocation of supervised release, requiring the defendant to serve in prison
                all or part of the term of supervised release, with no credit for time already
                spent on supervised release; and

       D.       A mandatory special assessment of $100 for each count of conviction, at or before
                the time of sentencing (18 U.S.C. § 3013(a)(2)(A)).

       5. Sentencing and Application of the Sentencing Guidelines.

       The defendant understands that the Sentencing Reform Act of 1984 applies in this case

and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw from this Plea

Agreement if the applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands that the United States and the United States Probation

Office shall:

       A.       Advise the Court of any additional, relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.

       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate of the probable sentence or the probable

                                                -3 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 4 of 11




sentencing range under the advisory Sentencing Guidelines that he may have received from any

                                                                                        Draft
source is only a prediction and not a promise as to the actual sentencing range under the advisory

Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.

       Pursuant to Fed. R. Crim. 11(c)(1)(C), the United States and the defendant stipulate and

agree to the following:

               (a)     60 months’ imprisonment is an appropriate disposition of this case.

       The parties intend the above stipulations to be “binding” under Fed. R. Crim. P.

11(c)(1)(C). By using the word binding the parties mean that if the Court will not accept the plea

agreement under Fed. R. Crim. P. 11(c)(3)(A), the plea agreement is null and void and the

defendant will be allowed the opportunity to withdraw his guilty plea[s].

       The parties are free to make recommendations with respect to the terms of imprisonment,

fines, conditions of probation or supervised release, and any other penalties, requirements, and

conditions of sentencing as each party may deem lawful and appropriate, unless such

recommendations are inconsistent with the terms of this Plea Agreement.

       7. Acceptance of Responsibility.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant’s apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility if the defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

                                               -4 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 5 of 11




       B.      Challenges the United States’ offer of proof at any time after the plea is
               entered;
                                                                                         Draft
       C.      Denies involvement in the offense;

       D.      Gives conflicting statements about that involvement or is untruthful with
               the Court, the United States or the Probation Office;

       E.      Fails to give complete and accurate information about his financial status
               to the Probation Office;

       F.      Obstructs or attempts to obstruct justice, prior to sentencing;

       G.      Has engaged in conduct prior to signing this Plea Agreement which
               reasonably could be viewed as obstruction or an attempt to obstruct
               justice, and has failed to fully disclose such conduct to the United States
               prior to signing this Plea Agreement;

       H.      Fails to appear in court as required;

       I.      After signing this Plea Agreement, engages in additional criminal conduct;
               or

       J.      Attempts to withdraw his guilty plea.

       The defendant understands and agrees that he may not withdraw his guilty plea if, for any

of the reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance of responsibility.

       The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

       If the defendant’s offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States

of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the


                                                 -5 -
            Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 6 of 11




United States will move, at or before sentencing, to decrease the defendant’s base offense level

by an additional one level pursuant to U.S.S.G. § 3E1.1(b).
                                                                                            Draft
           8. Waiver of Trial Rights and Consequences of Plea.

           The defendant understands that he has the right to be represented by an attorney at every

stage of the proceeding and, if necessary, one will be appointed to represent him. The defendant

also understands that he has the right:

           A.     To plead not guilty or to maintain that plea if it has already been made;

           B.     To be tried by a jury and, at that trial, to the assistance of counsel;

           C.     To confront and cross-examine witnesses;

           D.     Not to be compelled to provide testimony that may incriminate him; and

           E.     To compulsory process for the attendance of witnesses to testify in his
                  defense.

           The defendant understands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court’s acceptance of his guilty plea, he will not be entitled to

a trial.

           The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence of counsel, his answers will be used against him in a prosecution for perjury or making

false statements.

           9. Acknowledgment of Guilt; Voluntariness of Plea.

           The defendant understands and acknowledges that he:

           A.     Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
                  he is guilty;


                                                   -6 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 7 of 11




       B.      Is entering into this Plea Agreement without reliance upon any promise or benefit of any
               kind except as set forth in this Plea Agreement or revealed to the Court;

       C.
                                                                                        Draft
               Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

       D.      Understands the nature of the offense to which he is pleading guilty,
               including the penalties provided by law; and

       E.      Is completely satisfied with the representation and advice received from
               his undersigned attorney.

       10. Scope of Agreement.

       The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion of the specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.

       11. Collateral Consequences.

       The defendant understands that as a consequence of his guilty plea he will be adjudicated

guilty and may thereby be deprived of certain federal benefits and certain rights, such as the right

to vote, to hold public office, to serve on a jury, or to possess firearms.

       The defendant understands that, if he is not a citizen of the United States, his guilty plea

to the charged offense will likely result in him being subject to immigration proceedings and

removed from the United States by making him deportable, excludable, or inadmissible. The

defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending

                                                 -7 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 8 of 11




his naturalization, which would likely subject him to immigration proceedings and possible

                                                                                        Draft
removal from the United States. The defendant understands that the immigration consequences

of this plea will be imposed in a separate proceeding before the immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless of any immigration

consequences of this plea, even if this plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless of any immigration

consequences of the plea. Accordingly, the defendant waives any and all challenges to his guilty

plea and to his sentence based on any immigration consequences, and agrees not to seek to

withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his

guilty plea, conviction, or sentence, based on any immigration consequences of his guilty plea.

       12. Satisfaction of Federal Criminal Liability; Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis of the indictments in this case. The defendant understands that if, before sentencing, he

violates any term or condition of this Plea Agreement, engages in any criminal activity, or fails

to appear for sentencing, the United States may consider such conduct to be a breach of the Plea

Agreement and may withdraw therefrom.

       13. Waivers.

       A. Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:


                                                -8 -
         Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 9 of 11




       1.      His guilty plea and any other aspect of his conviction, including, but not
               limited to, adverse rulings on pretrial suppression motion(s) or any other
                                                                                       Draft
               adverse disposition of pretrial motions or issues; or claims challenging the
               constitutionality of the statute of conviction; and

       2.      The sentence imposed by the Court if it is consistent with or lower than
               the stipulated sentence specified in Section 6 of this agreement.

       The defendant’s waiver of his rights does not operate to waive an appeal based upon new

legal principles enunciated in Supreme Court or First Circuit case law after the date of this Plea

Agreement that have retroactive effect; or on the ground of ineffective assistance of counsel.

       B. Collateral Review

       The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement, the defendant knowingly and voluntarily waives his right to

collaterally challenge:

       1.      His guilty plea, except as provided below, and any other aspect of his
               conviction, including, but not limited to, adverse rulings on pretrial
               suppression motion(s) or any other adverse disposition of pretrial motions
               or issues, or claims challenging the constitutionality of the statute of
               conviction; and

       2.      The sentence imposed by the Court if it is consistent with the stipulated
               sentence specified in Section 6 of this agreement.

       The defendant’s waiver of his right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unknowing, or on

the ground of ineffective assistance of counsel. The defendant’s waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date of this Plea

Agreement that have retroactive effect.

                                               -9 -
        Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 10 of 11




       C. Freedom of Information and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a
                                                                                        Draft
representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of the case(s) underlying this Plea

Agreement, including without limitation any records that may be sought under the Freedom of

Information Act, 5 U.S.C. §552, or the Privacy Act of 1974, 5 U.S.C. §522a.

       D. Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations of the

Government pursuant 18 U.S.C. § 3742(b) to pursue an appeal as authorized by law.

       14. No Other Promises.

       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

       15. Final Binding Agreement.

       None of the terms of this Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant’s attorney and until it is signed by

the United States Attorney for the District of New Hampshire, or an Assistant United States

Attorney.

       16.    Agreement Provisions Not Severable.

       The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.


                                               - 10 -
        Case 1:20-cr-00090-SM Document 61-1 Filed 07/06/21 Page 11 of 11




                                                        JOHN J. FARLEY
                                                                                    Draft
                                                        Acting United States Attorney



Date:                                           By:
                                                        Joachim Barth
                                                        Assistant United States Attorney
                                                        Bar Association #8757
                                                        53 Pleasant St., 4th Floor
                                                        Concord, NH 03301
                                                        Joachim.barth@usdoj.gov

       The defendant, Seth Shackford, certifies that he has read this 11-page Plea Agreement
and that he fully understands and accepts its terms.


Date:
                                                     Seth Shackford, Defendant

       I have read and explained this 11-page Plea Agreement to the defendant, and he has
advised me that he understands and accepts its terms.


Date:
                                                     Richard Monteith, Esquire
                                                     Attorney for Seth Shackford




                                            - 11 -
